Form 51-102F3 Material Change Report Item 1. Name and Address of Company CIBT Education Group Inc. (the "Company") 777 West Broadway, Suite 1200 Vancouver, BC, V5Z 4J7 Item 2. Date of Material Change September 20, 2010 Item 3. News Release A news release dated May 6, 2010 was disseminated through Canada Newswire Item 4. Summary of Material Change The Company has withdrawn its registration statement on Form F-1 filed with the United States Securities and Exchange Commission (the “SEC”). Item 5.1 Full Description of Material Change The Company has withdrawn its registration statement on Form F-1 filed with the SEC as a result of current market conditions. The withdrawal becomes effective on the date of filing subject to any comments from the SEC within 15 days after filing. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 If this Report is being filed on a confidential basis in reliance on subsection 7.1(2) of National Instrument 51-102, state the reasons for such reliance. Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer Toby Chu, chief executive officer Telephone: ext. 308 Item 9. Date of Report September 20, 2010.
